        Case 3:18-cr-00021-CRB Document 156 Filed 01/10/19 Page 1 of 6



 1 Sean Hecker (pro hac vice)
   Derek Wikstrom (pro hac vice)
 2 KAPLAN HECKER & FINK LLP
   350 Fifth Avenue, Suite 7110
 3
   New York, NY 10118
 4 Tel: (212) 763-0883
   shecker@kaplanhecker.com
 5 dwikstrom@kaplanhecker.com

 6 Josh A. Cohen (SBN 217853)

 7 Adam F. Shearer (SBN 279073)
   CLARENCE DYER & COHEN LLP
 8 899 Ellis Street
   San Francisco, CA 94109
 9 Tel: (415) 749-1800
   Fax: (415) 749-1694
10 jcohen@clarencedyer.com

11 ashearer@clarencedyer.com

12 Attorneys for Defendant
   ROBERT BOGUCKI
13
                              IN THE UNITED STATES DISTRICT COURT
14
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
                                       SAN FRANCISCO DIVISION
16

17
     UNITED STATES OF AMERICA,                          CASE NO. CR-18-0021 CRB
18
               Plaintiff,                               DEFENDANT’S MOTION TO COMPEL
19                                                      PRODUCTION OF GRAND JURY
          v.                                            LEGAL INSTRUCTIONS
20
     ROBERT BOGUCKI,                                    Pretrial Conference: January 22, 2019
21
               Defendant.
22

23
            PLEASE TAKE NOTICE that at the pretrial conference, or as soon thereafter as this
24
     matter may be heard, in the courtroom of the Honorable Charles R. Breyer, United States District
25
     Judge, Defendant Robert Bogucki will, and hereby does, move to compel the government to
26
     produce the legal instructions given to the grand jury in the above-captioned action.
27
            This motion is based on the supporting memorandum of law, the pleadings and records on
28

                                                                     Case No. CR-18-0021 CRB
                DEFENDANT’S MOTION TO COMPEL PRODUCTION OF GRAND JURY LEGAL INSTRUCTIONS
       Case 3:18-cr-00021-CRB Document 156 Filed 01/10/19 Page 2 of 6



 1 file in this matter, and such evidence and argument as may be presented prior to and at the hearing

 2 on this motion.

 3

 4 Dated: January 10, 2019                       Respectfully submitted,

 5                                               KAPLAN HECKER & FINK LLP
 6                                               By     /s/
                                                      Sean Hecker
 7                                                    Derek Wikstrom
 8

 9                                               CLARENCE DYER & COHEN LLP

10                                               By     /s/
                                                      Josh A. Cohen
11                                                    Adam F. Shearer

12                                                    Attorneys for Defendant Robert Bogucki
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      ii            Case No. CR-18-0021 CRB
               DEFENDANT’S MOTION TO COMPEL PRODUCTION OF GRAND JURY LEGAL INSTRUCTIONS
        Case 3:18-cr-00021-CRB Document 156 Filed 01/10/19 Page 3 of 6



 1          The government’s misappropriation and omissions theories of wire fraud have been a

 2 moving target. But the various versions of these theories the government has propounded share a

 3 common thread: they are mistaken on the law. The government’s repeated misstatements about

 4 the legal requirements for a fraud case premised on misappropriation or omissions raise serious

 5 concerns about whether the Superseding Indictment (Dkt. 54) was returned by a grand jury

 6 properly instructed on the law.

 7          Courts in the Ninth Circuit have recognized that defendants are entitled to receive the legal

 8 instructions given to the grand jury even without a showing of particularized need like that

 9 required to obtain substantive grand jury testimony. But even if such a showing were required,

10 Mr. Bogucki could make it here. The Court should therefore order the government to turn over

11 the legal instructions given to the grand jury.

12                                             ARGUMENT

13          Although Federal Rule of Criminal Procedure 6 contains secrecy provisions applicable to
14 grand jury proceedings, it does not completely immunize them from discovery in a criminal case.

15 As the Ninth Circuit has long recognized: “The proceedings before the grand jury are secret, but

16 the ground rules by which the grand jury conducts those proceedings are not.” United States v.

17 Alter, 482 F.2d 1016, 1029 n.21 (9th Cir. 1973). And Rule 6 permits disclosure of grand jury

18 materials where “a ground may exist to dismiss the indictment because of a matter that occurred

19 before the grand jury.” Fed. R. Crim. P. 6(e)(3)(E)(ii) (emphasis added). The government should

20 be compelled to turn over the legal instructions it gave to the grand jury.

21 I.       Grand Jury Legal Instructions Are Not Secret
22          Requests for legal instructions given to the grand jury are treated differently than requests
23 for substantive testimony. The legal instructions are ministerial in nature—they are the “ground

24 rules” by which the grand jury conducts proceedings—and thus they are not subject to Rule 6’s

25 secrecy provisions. Alter, 482 F.2d at 1029 n.21 (noting that the defendant “was entitled to know

26 the content of the court’s charges to the grand jury”); see also, e.g., United States v. Diaz, 236

27 F.R.D. 470, 477-78 (N.D. Cal. 2006) (granting motion for disclosure of grand jury instructions,

28 and explaining that “such instructions do not fall within the bar of Rule 6(e) because their

                                                       1             Case No. CR-18-0021 CRB
                DEFENDANT’S MOTION TO COMPEL PRODUCTION OF GRAND JURY LEGAL INSTRUCTIONS
         Case 3:18-cr-00021-CRB Document 156 Filed 01/10/19 Page 4 of 6



 1 disclosure would not reveal the substance or essence of the grand jury proceedings,” and the

 2 disclosure “poses no security threat to past, current or prospective jurors”).

 3          Relying on Alter, courts have recognized that defendants are entitled to the transcript of the

 4 instructions and charges to the grand jury without first making a showing of particularized need.

 5 See, e.g., United States v. Belton, No. 14-cr-00030-JST, 2015 WL 1815273, at *3 (N.D. Cal. Apr.

 6 21, 2015) (“Defendant is entitled to disclosure of these instructions even without a showing of

 7 particularized need. The Court therefore orders the Government to disclose to the Defendant the

 8 legal instructions it gave to the grand jury.”); United States v. Fuentes, No. CR.S-07-0248 WBS,

 9 2008 WL 2557949, at *4 (E.D. Cal. June 24, 2008) (“The government opposes this request [for a

10 transcript of the instructions and charges to the grand jury] on the grounds that the defendants have

11 not made a showing of particularized need. The argument is unpersuasive. The defendants are

12 entitled to the transcript of the instructions and charges to the grand jury.” (collecting cases)). The

13 request for disclosure of the legal instructions the government gave to the grand jury is thus

14 uncontroversial and should be granted.

15 II.      The Grand Jury May Have Been Mis-Instructed, Necessitating Dismissal

16          Even if a showing of particularized need were required, that showing could be made here.

17 A presumption of regularity attaches to grand jury proceedings, see, e.g., Hamling v. United

18 States, 418 U.S. 87, 139 n.23 (1974), and the government’s conduct is subject to relatively few

19 strictures. But the government cannot offer false testimony or incorrect legal instructions. If it

20 does so, and thereby “deceive[s]” a grand jury and stymies its ability “to exercise independent

21 judgment,” dismissal may be appropriate. United States v. Wright, 667 F.2d 793, 796 (9th Cir.

22 1982) (citing United States v. Cederquist, 641 F.2d 1347, 1352-53 (9th Cir. 1981)); see also Bank

23 of Nova Scotia v. United States, 487 U.S. 250, 256 (1988) (dismissal of an indictment is

24 appropriate where grand jury defects leave “grave doubt that the decision to indict was free from

25 the substantial influence” of the errors (internal quotation marks and citations omitted)).

26          Courts have dismissed indictments where the government’s erroneous instructions to the

27 grand jury cast doubt on the decision to indict. For instance, in United States v. Stevens, 771 F.

28 Supp. 2d 556, 567-68 (D. Md. 2011), the district court dismissed an indictment where the

                                                       2             Case No. CR-18-0021 CRB
                DEFENDANT’S MOTION TO COMPEL PRODUCTION OF GRAND JURY LEGAL INSTRUCTIONS
         Case 3:18-cr-00021-CRB Document 156 Filed 01/10/19 Page 5 of 6



 1 government erroneously instructed the grand jury that an advice of counsel defense was not

 2 relevant at the charging stage.1 Similarly, in United States v. Peralta, 763 F. Supp. 14, 19-21

 3 (S.D.N.Y. 1991), the district court dismissed an indictment where it found that the prosecutors’

 4 “instructions to the grand jury on constructive possession in this case seriously misstated the

 5 applicable law.” And it was enough, in both cases, that the instructions were wrong. Neither

 6 Stevens nor Peralta involved findings of misconduct—indeed, in Stevens the court affirmatively

 7 ruled it out, see Stevens, 771 F. Supp. 2d at 568—and we need not establish it here.

 8          But the government has articulated shifting and legally incorrect versions of its

 9 misappropriation and omissions theory, as we have detailed in numerous briefs on the issue. See

10 Dkt. 85; Dkt. 92; Dkt. 102; Dkt. 105; Dkt. 112; Dkt. 116; Dkt. 128; Dkt. 155. To take just the

11 most recent example, the government informed the Court a few weeks ago that it could proceed on

12 a misappropriation theory based on the mere existence of a confidentiality agreement: “Our basic

13 position is the law does not require us to prove a fiduciary duty in order for a defendant to be

14 liable for misappropriating someone’s confidential information. . . . And the reason is because Mr.

15 Bogucki guaranteed confidentiality verbally, and HP and Barclays had a confidentiality agreement

16 in writing . . . we’re saying that Mr. Bogucki misappropriated the confidential information of

17 Hewlett-Packard in violation of his express conversation, and of the agreement.” Nov. 27, 2018

18 Hrg. Tr. at 20, 22. The government doubled down on that position after the hearing, arguing that

19 under Carpenter v. United States, 484 U.S. 19 (1987), a misappropriation theory could lie when

20 the defendant “acquires special knowledge or information by virtue of a confidential or fiduciary

21

22
     1
     The Stevens court relied specifically on an incorrectly answered grand juror question about the
23 legal implications of the relevant defense: “The Court has grave doubts as to whether the decision
   to indict was free from the substantial influence of the improper advice of counsel instruction. A
24 grand juror explicitly asked about the legal implications of Stevens’ reliance on the advice of

25 others . . . .” Stevens, 771 at 568 (citing Bank of Nova Scotia, 487 U.S. at 256). As Mr. Bogucki
   has previously noted, the grand jury asked similar questions of the government here—asking
26 during a colloquy about trading ahead “is it illegal to do that?” (see Dkt. 121 at 7-8). As in
   Stevens, it is appropriate here to find out how the government’s legal instructions answered that
27 question.

28

                                                       3             Case No. CR-18-0021 CRB
                DEFENDANT’S MOTION TO COMPEL PRODUCTION OF GRAND JURY LEGAL INSTRUCTIONS
        Case 3:18-cr-00021-CRB Document 156 Filed 01/10/19 Page 6 of 6



 1 relationship,” meaning that “a confidentiality agreement, in and of itself, gives rise to the sort of

 2 duty that is necessary to support liability under the misappropriation theory of fraud.” Dkt. 127 at

 3 4 (first quote quoting Carpenter, 484 U.S. at 27-28). As explained in a separate recently filed

 4 motion, Dkt. 155, the government may have backtracked from that theory, but it was a misreading

 5 of Carpenter and a plain misstatement of the law. The Supreme Court interprets Carpenter as

 6 follows: “[t]he undisclosed misappropriation of [confidential] information, in violation of a

 7 fiduciary duty, the Court said in Carpenter, constitutes fraud akin to embezzlement.” United States

 8 v. O’Hagan, 521 U.S. 642, 654 (1997) (emphasis added). And the “confidential or fiduciary

 9 relationship” language the government quoted from Carpenter was a quote from Diamond v.

10 Oreamuno, 25 N.Y.2d 494, 497-98 (1969), which described the rule it stated as “merely a

11 corollary of the broader principle, inherent in the nature of the fiduciary relationship, that prohibits

12 a trustee or agent from extracting secret profits from his position of trust.”

13          It is no great stretch to fear that government lawyers who have misinterpreted the law in

14 briefs submitted to this Court might have similarly misstated the law in instructing the grand jury.

15 That possibility alone is more than sufficient to require disclosure of the legal instructions the

16 grand jury received. The Court should grant the motion to compel.

17                                             CONCLUSION

18          For the foregoing reasons, the motion to compel should be granted.
19

20 Dated: January 10, 2019                         Respectfully submitted,
21
                                                   KAPLAN HECKER & FINK LLP
22                                                 By     /s/
                                                        Sean Hecker
23                                                      Derek Wikstrom
24

25                                                 CLARENCE DYER & COHEN LLP

26                                                 By     /s/
                                                        Josh A. Cohen
27                                                      Adam F. Shearer

28                                                      Attorneys for Defendant Robert Bogucki

                                                        4            Case No. CR-18-0021 CRB
                DEFENDANT’S MOTION TO COMPEL PRODUCTION OF GRAND JURY LEGAL INSTRUCTIONS
